Citation Nr: 1747563	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  07-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic anxiety reaction with psychological gastrointestinal complaints.

2.  Entitlement to service connection for a stomach disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for nerve damage, right wrist.

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to service connection for scoliosis of the lumbar spine.

7.  Entitlement to service connection for a hip disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 letter determination, as well as from rating decisions dated December 2007, and July 2013.    

In October 2013, the Board issued a decision denying the issue of entitlement to service connection for a TBI.  The Board adjudicated the issues of chronic anxiety with psychological gastrointestinal complaints (stomach disability), headaches, and wrist nerve damage, all together as symptoms of the Veteran's alleged TBI.  In March 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  Additionally, it instructed the Board to separately adjudicate whether new and material evidence has been received to reopen the previously denied claims of entitlement to chronic anxiety reaction with psychological gastrointestinal complaints; a stomach disability; nerve damage, right wrist; and headaches.

In September 2015, the Board complied with the Court's instructions by reopening each of the service connection claims and remanding them for further development.  

The Board remanded all seven issues in October 2016 for further development.  

In August 2011, the Veteran presented testimony at a Board hearing in regard to issues 1-5.  A transcript of the hearing is associated with the Veteran's claims folder.  

In his August 2015 substantive appeal (VA Form 9) the Veteran requested to testify before the Board via a videoconference hearing with respect to the issues of entitlement to service connection for scoliosis of the lumbar spine and entitlement to service connection for a hip disability.  These issues were remanded in October 2016 so that the Veteran could be scheduled for a Board hearing.  By way of a March 2017 correspondence, the RO withdrew his request for a Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for scoliosis of the lumbar spine; chronic anxiety reaction with psychological gastrointestinal complaints; a stomach disability; headaches; nerve damage, right wrist; and a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence is against a finding that a hip disability was manifested during the Veteran's active duty service; the evidence does not otherwise show such disorder to be related to service.



CONCLUSION OF LAW

The criteria for an award of service connection for a hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2012 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his alleged hip disability.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of record, both medical and lay, fails to suggest that a hip disability, first reported many years post service, had its onset in service or is otherwise related thereto.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In his November 2011 claim, the Veteran asserted that he had problems with hip pain in basic training at Alameda, California.  

The service treatment records fail to reflect any findings attributable to a hip disability.  The Veteran's July 1966 separation examination yielded normal findings.  The Veteran completed a Report of Medical History in July 1966.  In it, he denied, by checked box, that he had arthritis or rheumatism, or any other bone, joint, or other deformity (VBMS, 7/16/13, pgs. 2-5).  

The first and only post-service evidence of a hip disability is a series of August 2012 treatment reports reflecting that the Veteran sought treatment for bilateral shoulder and right hip pain.  He reported that the pain was constant and unremitting.  There was no indication that either the Veteran or the examiner attributed the pain to an in-service injury (VBMS, 7/23/15, pgs. 238-241).

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

It is not clear that the Veteran has satisfied any of the three elements of service connection.  With regard to a current disability, the Board notes that there is no record of any current treatment.  Moreover, even when the Veteran sought treatment for right hip pain five years ago (August 2012), no diagnosis was made.  The Board notes that symptoms alone (such as pain), without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

With regard to the second element of service connection, the Board notes that the service treatment records fail to reflect any findings attributable to a hip disability.  Indeed, the Veteran's separation examination was normal and he failed to note any hip disability when he completed a Report of Medical History upon separation from service.  

Finally, with no current diagnosis and no medical evidence of an in-service injury, there is no possibility of a causal connection between them.  Moreover, a review of the record, including the Veteran's own statements, contains no evidence of continuity of symptomatology dating back to service.
 
As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a hip disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a hip disability is denied.


REMAND

Scoliosis

In his November 2011 claim, the Veteran alleged that he has severe scoliosis of the lumbar spine that was aggravated by military service.  He stated that he had back pain during basic training and that he had to stay in basic training an extra week due to scoliosis pain.  

Neither the Veteran's entrance examination nor separation examination note the presence of scoliosis or any other back disability (VBMS, 7/16/13, pgs. 2-5, 27-28).  However, an Abstract of Medical History reflects that in April 1964, an intravenous pyelogram showed severe scoliosis, lumbar spine with convexity to the left (VBMS, 4/15/13).  

The Veteran appears to be acknowledging that his scoliosis preexisted service and he claims that it was aggravated by service.  The Board notes that regardless of the Veteran's contention, VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1132, 1137.

In this case, there was no preexisting condition noted upon entry into service.  Consequently, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The RO denied the claim on the basis that scoliosis is a congenital defect for which service connection is inapplicable.  The Board notes that while scoliosis can be a congenital defect, this is not always the case.  Here, there has been no medical finding that the Veteran's scoliosis is a congenital defect.  Moreover, even if it is a congenital defect, service connection can be granted for any superimposed disease or injury. VAOPGCPREC 82-90.

In light of the above, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's lumbar spine disability.  




Anxiety, stomach, headaches, right wrist, TBI

In its September 2015 and October 2016 remands, the Board instructed the RO to readjudicate the claims on a de novo basis.  In so doing, the Board directed the RO that it "must consider the Veteran's statements regarding his status as a corpsman in the infirmary, and his contention that he was able to receive informal, and often undocumented treatment during service.  Regarding the Veteran's TBI, the RO should address the evidence of dental treatment to remove a foreign body in June 1966, which is proximate in time to the alleged head injury."

Since the October 2016 remand, there is no evidence that the RO considered the Veteran's statements regarding having received informal treatment during service.  Nor did the RO address the evidence of dental treatment to remove a foreign body in 1966.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Consequently, the Board finds that the claims need to be remanded once again.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary; the examiner is to identify all lumbar spine disabilities found on examination.  For any diagnosed lumbar spine disability, the examiner should provide an opinion to the following:

a. Is it at least as likely as not that any diagnosed lumbar spine condition a congenital defect or disease? [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990).] 

b. For any diagnosed lumbar spine disability that is a congenital defect, is it at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability?

c. For any lumbar spine disability that is a congenital disease, state whether it is clear and unmistakable that the condition preexisted the Veteran's military service. 

If so, is it also clear and unmistakable that the preexisting lumbar spine disease was not aggravated (i.e., permanently worsened) during the Veteran's military service? 

 d. For any lumbar spine disability that is not a congenital defect or disease, is it at least as likely as not (50 percent probability or more) that the lumbar spine disability had its onset during active service?  

2.  The RO should readjudicate the issues of entitlement to service connection for chronic anxiety reaction with psychological gastrointestinal complaints; a stomach disability; headaches; nerve damage, right wrist, a TBI on appeal on a de novo basis. In so doing, the RO must consider the Veteran's statements that as a corpsman in the infirmary, he was able to receive informal and often undocumented treatment during service. 

Regarding the Veteran's TBI, the RO must address the evidence of dental treatment to remove a foreign body in June 1966, which is proximate in time to the alleged head injury. The RO must also address the April 1992 correspondence from Dr. S.V.D. regarding a medical history that was significant for treatment of stress induced headaches. 

 3. If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


